 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-17-01180-02-PHX-DJH
10                           Plaintiff,
11   v.                                                  ORDER OF DETENTION
12   Justin Lee Cooper,
13                           Defendant.
14            A detention hearing on the Petition on Probation was held on January 15, 2019.
15            The Court Finds that the Defendant has failed to sustain his burden of proof by clear
16   and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that he is not a
17   serious flight risk. United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).
18            IT IS ORDERED that the Defendant shall be detained pending further order of the
19   court.
20            Dated this 15th day of January, 2019.
21
22
23
                                                                 Honorable John Z. Boyle
24                                                               United States Magistrate Judge
25
26
27
28
